NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 16 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SHAHJAHAN AHMED,                                No.    16-72919

                Petitioner,                     Agency No. A206-910-356

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 10, 2022**
                                  Portland, Oregon

Before: SCHROEDER and SANCHEZ, Circuit Judges, and ANTOON,*** District
Judge.

      Shahjahan Ahmed, a native and citizen of Bangladesh, petitions for review

of the order of the Board of Immigration Appeals (BIA) dismissing his appeal of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable John Antoon II, United States District Judge for the
Middle District of Florida, sitting by designation.
an immigration judge’s (IJ) denial of his applications for asylum, withholding of

removal, and protection under the Convention Against Torture (CAT). We have

jurisdiction under 8 U.S.C. § 1252, and we deny the petition for review.

      Ahmed does not address his CAT claim in his brief, and thus he has waived

any challenge to the denial of CAT protection. See, e.g., Velasquez-Gaspar v.

Barr, 976 F.3d 1062, 1065 (9th Cir. 2020) (finding that the petitioner “waived any

argument as to her CAT claim by failing to ‘specifically and distinctly’ discuss the

matter in her opening brief” (quoting Castro-Perez v. Gonzales, 409 F.3d 1069,

1072 (9th Cir. 2005))). And with regard to his asylum and withholding of removal

claims, Ahmed challenges the agency’s adverse credibility determination but does

not address, and thus has waived any challenge to, the agency’s dispositive

alternative holding that even if Ahmed were credible, he failed to establish that any

persecution he suffered “was or would be committed by the government, or by

forces that the government was unable or unwilling to control.” Rodriguez Tornes

v. Garland, 993 F.3d 743, 751 (9th Cir. 2021). Accordingly, we deny the petition

for review without addressing Ahmed’s arguments regarding credibility. See, e.g.,

INS v. Bagamasbad, 429 U.S. 24, 25 (1976) (per curiam) (“As a general rule courts

and agencies are not required to make findings on issues the decision of which is

unnecessary to the results they reach.”); Singh v. Barr, 935 F.3d 822, 827 (9th Cir.

2019) (refusing to remand when “neither the result nor the BIA’s basic reasoning


                                          2
would change”).

     PETITION DENIED.




                        3